18 N.Y.3d 873 (2012)
962 N.E.2d 278
938 N.Y.S.2d 853
2012 NY Slip Op 60879
In the Matter of BRITTANY ANNETTE M., a Child Alleged to be Permanently Neglected.
DANIELLE McC., Appellant;
EPISCOPAL SOCIAL SERVICES, Respondent.
Motion No: 2011-1224
Court of Appeals of New York.
Submitted November 28, 2011.
Decided January 12, 2012.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.